The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,766,015 and 9,993,799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s arguments, filed 12/23/2021, with respect to the rejection(s) of claims 25-39 under nonstatutory double patenting over claims 1-18 of U.S. Patent No. 10,711,236 and over claims 1-32 of U.S. Patent 7,966,250 have been fully considered and are persuasive, and with respect to the rejections under 35 U.S.C. 102 of claims 25-29, 31-34 and 36-38 as anticipated by Seeker et al PGPUBS Document US 2011/0226989 are also persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection of claims 25-29, 31-34, 36-38 and 40-42 are made under 35 U.S.C. 103 as obvious over Seeker et al PGPUBS Document US 2010/0219373 (Seeker) in view of Hiram et al patent 5,665,319. It is argued that Seeker does not describe the retention of any materials such as fluidized solid phase CO2 sequestering carbonate material in a continuous reactor. 
In response, it is submitted that Seeker in [0129 and 0132] that charging of combustion gas, suggestive of fluidizing, and precipitation and trapping of the precipitated material, thus “retention” of carbonate precipitation material, may occur in a continuous process in the same reactor or processor, hence, occur in a continuous reactor. In support, Seeker at [0130 and 0131] teaches that amorphous or crystalline 
Hirama et al (Hirama) teaches combustion of sequestered carbon dioxide from power plants, being accompanied by fluidizing to form solid phase carbonate particles utilizing a fixed fluidized bed or flow transporting bed system, so as to trap the carbonates which are formed (column 1, line 39-column 3, line 54).
 Hence, it is submitted that it would have been obvious to one of ordinary skill in the carbon dioxide sequestration and carbonate-product forming arts, to have considered the Seeker reactor system as capable or operable for retaining fluidized solid phase carbonate material, and to utilize fluidization means within the reactor, as taught by Hirama, since the disclosed reactor of Seeker is operable and utilized for retaining similarly produced carbonate material by retaining mechanisms of trapping and precipitation, and since Hirama teaches that forming the carbonate material by fluidization efficiently and effectively separating carbon dioxide gas from other gas components and results in an energy efficient process in which thermal energy generated is recovered (see Hirama at column 1, lines 39-46 regarding such motivation). 
Claims 25-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 sequestering carbonate material” is refers to the same or a different material, or volume of material, that is recited by previous recitation of the “solid phase CO2 sequestering carbonate material” recited as being at the production location. It is also unclear and ambiguous whether “fluidized” refers to a functionality or feature of fluidizing comprised in the reactor, or may encompass structure upstream of the reactor; and “configured to retain” refers to a feature of the reactor production location, or may encompass a feature of the reactor other than such location.
In claim 42, “material retained by being recirculated…location” is grammatically confusing and “the introduction location” lacks antecedent basis (“is retained by being recirculated…to an introduction location” is suggested.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 25-29, 31-34, 36-38, 41 and 42 are rejected under 35 U.S.C. 103, as being unpatentable over Seeker et al PGPUBS Document US 2010/0219373 (Seeker) in view of in view of Hirama et al patent 5,665,319. Specification paragraph numbers of Seeker and other PGPUBS Documents in this and following rejections are identified with “[ ]” symbols.
For independent claim 25, Seeker discloses a continuously operating reactor system 100F (“continuous reactor” 114, also see [0085 regarding continuous pumping of source material into the system, i.e. ‘continuous operation’] and [0125 “continuous operation”, 0132]);
configured to produce a solid carbon dioxide sequestering carbonate material and comprising: a flowing aqueous bicarbonate-containing liquid [0005, 0006, 0013, 0078 regarding recirculation tank 116, 0079, 0080];
a divalent cation introducer configured to introduce divalent cations at an introduction location into the liquid [0005, 0006, 0013-0018, 0078-0080 regarding tank or reservoir source of the divalent cations admixed in fresh or sea water, 0109-0119];
and a non-slurry solid phase carbon dioxide sequestering carbonate material production location {also see [0011 regarding processor comprising gas-liquid contactor, gas-liquid-solid contactor, reactor and settling tank, in combination, as well as afore-mentioned [0013-0019]. 
The claims differ from Seeker by explicitly reciting the retention of fluidized solid phase CO2 sequestering carbonate material in the continuous reactor. 
It is submitted that Seeker in [0129 and 0132] discloses that charging of combustion gas, suggestive of fluidizing, and precipitation and trapping of the precipitated material, thus “retention” of carbonate precipitation material, may occur in a 
Hirama et al (Hirama) teaches combustion of sequestered carbon dioxide from power plants, being accompanied by fluidizing to form solid phase carbonate particles utilizing a fixed fluidized bed or flow transporting bed system, so as to trap the carbonates which are formed (column 1, line 39-column 3, line 54).
 Hence, it is submitted that it would have been obvious to one of ordinary skill in the carbon dioxide sequestration and carbonate-product forming arts, to have considered the Seeker reactor system as capable or operable for retaining fluidized solid phase carbonate material, and to utilize fluidization means within the reactor, as taught by Hirama, since the disclosed reactor of Seeker is operable and utilized for retaining similarly produced carbonate material by retaining mechanisms of trapping and precipitation, and since Hirama teaches that forming the carbonate material by fluidization efficiently and effectively separating carbon dioxide gas from other gas components and results in an energy efficient process in which thermal energy generated is recovered (see Hirama at column 1, lines 39-46 regarding such motivation). 
Seeker also or specifically discloses:

presence of seeding or precipitation structures and introduction of such structures at a carbonate material production location [0149, 1050] for claim 29, and 
which may comprise various carbonate materials, optionally mixed with non-carbonate, metal or other component, trapped or adsorbed material for claims 31 and 32 [0149, 0197-0201]; 
the reactor or reactor system being configured or not configured to flow the aqueous liquid as a stream across the seed structures, thus submerging or not submerging the seed structures for claims 33 and 34 [0149; 0150]; 
and the reactor being fluidly coupled to an aqueous bicarbonate-containing liquid production unit for claim 36 [0078 regarding ‘recirculation tank’ and also 0111-0118 regarding various aqueous sources which are fluidly connected to the system]; 
the reactor being coupled to a building material production unit for claims 37 and 38 which optionally results in building material comprising an aggregate [0157, 0107, 0207]; 
the carbonate material production location comprising a filter for retaining the sequestering carbonate material in the carbonate material production location for claim 41 [0132, the combination of physical trapping and precipitation results also in trapping of metals, particulate matter and other components, thus functioning as a filter]; 
and the carbonate material being retained by being recirculated from the carbonate material production location to the introduction location for claim 42 [0158 discloses long-term storage of precipitated material and eventual recycled use for sequestering additional combustion gases from the industrial plant].
30 is rejected under 35 U.S.C. 103 as being unpatentable over Seeker et al PGPUBS Document US 2010/0219373 (Seeker) in view of Hirama et al patent 5,665,319, as applied to claims 25-29, 31-34, 36-38, 41 and 42, and further in view of Goodson PGPUBS Document US 2003/0005860. Claim 30 further differs from Seeker by requiring the seed material to be in the form of granules. Goodson teaches to produce a cement product utilized in buildings, formed of carbonate or bicarbonate-comprising material utilizing seed structures in the form of grains or granules (Abstract, [0003, 0010, 0023-0025]). It would have been obvious to one of ordinary skill in the arts of producing building products from bi-carbonate or carbonate material to have modified the reactor system of Seeker by utilizing the disclosed seed structures in the form grains or granules, as taught by Goodson, so as to facilitate the production of products of more precise sizes, shapes and compositions due to physical properties of such seed grains or granules.
Claims 35 is rejected under 35 U.S.C. 103, as being unpatentable over Seeker et al PGPUBS Document US 2010/0219373 (Seeker) in view of Hirama et al patent 5,665,319, as applied to claims 25-29, 31-34, 36-38, 41 and 42, and further in view of Mastin et al PGPUBS Document US 2012/0134906. Claim 35 further differs from Seeker by requiring the carbonate material production location to comprise a fluidized bed. Mastin teaches a system to continuously react carbon dioxide and reactants to produce carbonate materials in an arrangement of continuous or continuously fed reactors with a fluidized reacting or carbonate-product material location downstream of a first reactor [0015, 0022, 0023]. It would have been obvious to one of ordinary skill in the arts of producing building products from bi-carbonate or carbonate material to have .
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Seeker et al PGPUBS Document US 2010/0219373 in view of Hirama et al patent 5,665,319, as applied to claims 25-29, 31-34, 36-38, 41 and 42, and further in view of Goodson PGPUBS Document US 2003/0005860 and Ha et al PGPUBS Document US 20120082839. Claim 39 further differs from Seeker by requiring the produced building products to comprise roofing granules. Ha teaches to produce roofing products from sequestered carbon dioxide reacting with a divalent material-containing aqueous stream [0007, 0043, 0058, 0086-0088].
Goodson teaches to produce a cement product utilized in buildings, formed of carbonate or bicarbonate-comprising material utilizing seed structures in the form of grains or granules (Abstract, [0003, 0010, 0023-0025]).
Thus, it would have been obvious to one of ordinary skill in the arts of producing building products from bi-carbonate or carbonate material to have modified the system or apparatus of Seeker so as to utilize the disclosed seed structures in the form grains or granules, as taught by Goodson, so as to facilitate the production of products of more precise sizes, shapes and compositions due to physical properties of such seed grains or granules.
It would have been also accordingly also obvious to have produced roofing products from the building material production unit of Seeker, as taught by Ha, since . 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Seeker et al PGPUBS Document US 2010/0219373 in view of Hirama et al patent 5,665,319, as applied to claims 25-29, 31-34, 36-38, 41 and 42, and further in view of Self et al PGPUBS Document US 2012/0244053 (Self). Claim 40 further differs from Seeker by requiring that the carbonate material production location comprises a fluid outlet which is located above a fluid inlet such that the carbonate material is retained between the inlet and the outlet. Self teaches a reactor 205 to react sequestered carbon dioxide to form carbonates and bicarbonates, having a gas fluid outlet 209 above a gas fluid inlet 201, thus generating an upwards flowing contact reactor with carbonate product precipitated and trapped in zones 203 and 207 and alkaline solution inlet 202, in between the inlet and outlet (figure 2 and [0043, 0044]. It would have been further obvious to the skilled artisan to have constructed the reactor of Seeker to have such gas contacting inlet and outlet structure, with the precipitation trapping or retention occurring in between, so as to facilitate optimal carbon dioxide gas contact with the alkaline solution, optimal flow of materials and formation of plural carbonate and/or bicarbonate products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
01/22/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778